Citation Nr: 1127648	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-23 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2. Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

3. Whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disability.

4. Whether new and material evidence has been received to reopen a claim of service connection for residuals of frostbite of the feet and toes.

5. Whether new and material evidence has been received to reopen a claim of service connection for anxiety and depression.

6. Whether new and material evidence has been received to reopen a claim of service connection for pseudofolliculitis barbae.  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to February 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

Although the RO implicitly reopened the Veteran's claims by deciding the issues on their merits in the September 2009 rating decision, the question of whether new and material evidence has been received to reopen the claims must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The issues are characterized accordingly.

The matters of whether new and material evidence has been received to reopen claims of service connection for residuals of frostbite of the feet and toes, for anxiety and depression, and for pseudofolliculitis barbae and service connection for right knee and low back disabilities on de novo review are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required. 
FINDINGS OF FACT

1. A March 1990 Board decision denied the Veteran service connection for residuals of low back and right knee injuries, and a stomach disorder, essentially based on findings that he did not have such disabilities (i.e. symptoms in service were acute and transitory and resolved without residual disability). 

2. Evidence received since the March 1990 Board decision includes a VA examination showing that the Veteran has current low back, right knee, and gastrointestinal disabilities; relates to the unestablished facts necessary to substantiate the claims of service connection for such disabilities; and raises a reasonable possibility of substantiating such claims.

3. A chronic gastrointestinal disability was not manifested in service and the preponderance of the evidence is against a finding that the Veteran's current dyspepsia is related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claims of service connection for low back, right knee, and gastrointestinal disabilities may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2. On de novo review, service connection for a gastrointestinal disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  The Board notes that any Kent notice deficiency as to the claims that are reopened is harmless. 

Regarding service connection for a gastrointestinal (GI) disability, the Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A May 2009 letter explained the evidence necessary to substantiate his claim on the merits, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA GI examination in August 2009, in connection with their de novo review of the claim.  The examination is adequate as it considered the evidence of record and the reported history of the Veteran, was based on an examination of the Veteran, noted pertinent history and all findings necessary for a proper determination in the matter, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104, 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.




New and Material evidence - Low back, right knee, and GI disabilities 

A September 1990 Board decision denied the Veteran's appeal seeking service connection for residuals of right knee and low back injuries and for a stomach disorder based essentially on findings that related complaints in service were acute and resolved without residual disability, and that chronic low back, right knee, and stomach disabilities were not shown.  That decision is final.  38 U.S.C.A. § 7104.  

Evidence of record at the time of the March 1990 Board decision included the Veteran's STRs and post-service treatment records (which are silent for complaints, findings, treatment, or diagnosis relating to the low back, right knee, and or GI system). 

As the Veteran's claims of service connection for low back, right knee, and GI disabilities were previously denied based on findings that he did not have such disabilities, for evidence received to be new and material, it must relate to these unestablished facts (i.e. it must show, or tend to show, that he has such disabilities).

The evidence received since the March 1990 Board decision includes reports of August 2009 VA examinations which show diagnoses of lumbar spine degenerative disk disease (DDD), right knee degenerative joint disease (DJD), and dyspepsia.  This evidence is new (as it was not previously of record) and it is material as it establishes that the Veteran has the disabilities at issue.  The new evidence pertains to the unestablished facts necessary to substantiate the claims of service connection for low back, right knee, and gastrointestinal disabilities; raises a reasonable possibility of substantiating the claims; and is material. Accordingly, the claims may be reopened.

	De Novo Review - Gastrointestinal disability

At the outset the Board notes that the Veteran is not prejudiced by the Board's proceeding to de novo review (without remanding the matter to the RO for reconsideration upon reopening) because the RO's September 2009 adjudication in this matter included de novo review.  Furthermore, the RO conducted the development necessary for de novo review by securing a medical advisory opinion in connection with the reopened claim; VA's duty to assist is met.  

An October 1969 STR notes that the Veteran complained of a stomach disorder and vomiting after eating hot and greasy foods the previous night.  

A January 1970 STR notes that the Veteran complained of burning epigastric pain after eating and consuming alcohol.  The impression was anxiety reaction.

A May 1970 STR notes that the Veteran was vomiting in the morning, had diarrhea, and still felt nauseated about supper at the mess hall.  The diagnosis was anxiety symptoms.  

On November 1970 service separation examination the Veteran's gastrointestinal system was normal on clinical evaluation.  

A September 1990 VA outpatient treatment record notes an assessment of dyspepsia; the Veteran was taking Maalox.  

On August 2009 VA examination the Veteran reported that he had experienced upper abdominal discomfort since he was in the Army, described as hurting, burning, and heartburn.  The diagnosis was dyspepsia.  The examiner noted that the Veteran's symptoms did not rise to the severity of a pattern indicative of active ulcer disease; that there was no diagnosis in the record of ulcer disease or a gall bladder problem; and that the Veteran's treatment in the military was for gastritis, more likely than not caused by infection.  Therefore, it was unlikely that the Veteran's current chronic recurrent dyspepsia is related to his military service.  

The Veteran's stomach complaints in service were treated conservatively 
with no chronic pathology or residual disability noted.  Service separation examination did not note any GI complaints or diagnose a chronic disability.  Furthermore, there is no objective evidence of a GI disability for approximately 20 years following the Veteran's discharge from active duty.  Accordingly, service connection for a GI disability on the basis that such became manifest in service, and has persisted since, is not warranted.  Hence, to establish service connection for such disability the Veteran must show by competent evidence that it is otherwise related to his active service.  

The Board has weighed the Veteran's statements as to continuity of symptomatology (on August 2009 VA examination he reported epigastric pain since service) against the absence of documented complaints or treatment for gastrointestinal complaints until 20 years after service and found his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be unsupported by factual data, self-serving, and not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

In the absence of continuity of symptomatology, whether a current gastrointestinal disability (dyspepsia) is related to remote stomach complaints in service is a medical question that is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  The only medical evidence of record regarding a nexus between the Veteran's current dyspepsia and his complaints in service is the opinion of the August 2009 VA examiner who found that the Veteran's current dyspepsia is unlikely related to his military service.  He explained that the Veteran's treatment for gastrointestinal complaints in service was most likely for gastritis, which is not related to dyspepsia.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale, it is probative evidence in this matter.  As there is no medical evidence to the contrary, it is persuasive.  The Veteran's lay assertions to the contrary have no probative value; he has not submitted a supporting medical opinion or treatise evidence and, and was previously noted, he is a layperson, and lacks the requisite expertise to offer a medical opinion.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 

ORDER

The appeal to reopen a claim of service connection for a low back disability is granted.

The appeal to reopen a claim of service connection for a right knee disability is granted. 

 The appeal to reopen a claim of service connection for gastrointestinal disability is granted; however, service connection for the gastrointestinal disability shown (dyspepsia) is denied on de novo review.


REMAND

Regarding the matters of whether new and material evidence has been received to reopen claims of service connection for residuals of frostbite of the feet and toes, for anxiety and depression, and for pseudofolliculitis barbae and service connection for right knee and low back disabilities on de novo review, the Board finds that further notice and development of the record are necessary to comply with VA's duties to notify and assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).   

Residuals of frostbite of the feet and toes, anxiety and depression, and pseudofolliculitis barbae	

A March 1990 Board decision denied service connection for residuals of frostbite of the feet and toes, anxiety and depression, and pseudofolliculitis barbae essentially based on findings that the Veteran did not have such disabilities at that time (i.e. frostbite of the feet was not shown postservice, anxiety and depression in service were acute and transitory and resolved with no residual disability, and pseudofolliculitis barbae was not shown).  

The notice provided to the Veteran upon his petition to reopen these claims does not adequately advise him of the basis for the previous denials or advise him of what evidence would suffice to reopen the claims.  Accordingly, corrective notice is necessary.    

	Right knee and back disabilities on de novo review

On August 2009 VA examination the Veteran reported that his separation from service he continued to have right knee pain and was seen by the plant doctor at the bomb factory where he worked and that he also saw his primary care physician (who is now deceased) in McKinney and received injections to his knee.  It was also noted that the Veteran saw the deceased provider for his back after service.  An April 2009 VA outpatient treatment record notes that the Veteran was followed for low back pain by an outside provider for many years, but had not been evaluated by VA for low back pain.  

The Board observes that the entire history of a disability is pertinent evidence in a claim seeking service connection for such disability.

The Veteran is advised that under 38 C.F.R. § 3.158(a) when evidence (to include identifying information and releases) sought in connection with a claim for VA compensation benefits is not received within a year of the request the claim is to be considered abandoned.  

Accordingly, the case is REMANDED for the following:

1. The RO must provide the Veteran the notice required in claims to reopen in accordance with Kent; he must specifically be advised of the basis for the previous denial of his claims of service connection for residuals of frostbite of the feet and toes, anxiety and depression, and pseudofolliculitis barbae (i.e., that there was no evidence that he had such disabilities), and provided examples of what type evidence would suffice to reopen and substantiate the claims.  He should have ample opportunity to respond; if any further development is suggested by his response, the RO should arrange for such development.

2. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue from August 2009 to the present.  

The RO should also ask the Veteran to identify the providers of any and all private evaluation and/or treatment he received for the disabilities at issue and releases necessary for VA to secure records of the private treatment/evaluations.  Of particular interest are records of his evaluations at his place of employment (which he reported on August 2009 VA examination) He should also indentify any private provider he saw for knee and back treatment after he stopped seeing the primary care physician who is deceased.  It should be ascertained whether another physician took over the practice of the deceased provider (with the records of the Veteran's treatment).  Likewise, it should be ascertained what otherwise became of the records of the deceased provider, i.e., whether they were destroyed.   If the Veteran does not respond with the information sought and releases, the claims must be processed under 38 C.F.R. § 3.158(a).

The RO must secure for association with the claims file the complete clinical records of the treatment from all sources identified.  Development should be pursued to its logical conclusion, and documented in the claims file.  
3. The RO should then re-adjudicate these claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


